Citation Nr: 0336061	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  96-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left foot, currently evaluated as 
30 percent disabling.

2.  Entitlement to an initial compensable rating for low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By that rating 
determination, the RO raised the rating for residuals of a 
shell fragment wound of the left foot from 10 percent to 20 
percent effective September 28, 1995, and awarded service 
connection for low back strain as disability due to and 
proximately the result of the left foot shell fragment wound 
residuals, rated noncompensable from September 28, 1995.  By 
a later rating decision of March 1999, the RO awarded a 
further increase in the rating for the left foot, assigning a 
30 percent evaluation from September 28, 1995, under 
Diagnostic Code 8523 of the VA Rating Schedule.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound to the left foot is manifested by complete 
paralysis of the anterior tibial nerve, with loss of dorsal 
flexion of the foot; but without complete paralysis of the 
internal popliteal nerve.

2.  The veteran's service-connected low back strain is 
manifested by lumbosacral strain with flare-ups; but without 
muscle spasm or more than mild limitation of motion.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound to the left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.124a, 
Diagnostic Code 8523, 8524 (2001).

2. The criteria for an initial evaluation of 10 percent, but 
no higher, for the veteran's service connected low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated January 1996, January 1997, November 1997, 
December 2000 with addendum; medical statement from W.R.S., 
M.D., dated June 1995.  The issues were also remanded in May 
2000 for further development.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the 
disabilities at issue.  The discussion in the statement of 
the case and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, the appellant has been made aware of the 
information and evidence necessary to substantiate the claim, 
and there is no reasonable possibility that further 
development would aid in substantiating the claim and, 
therefore, a remand is not necessary.  38 U.S.C.A. §§ 5103 
and 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

I.  Shell fragment wound to the left foot

Background

Service medical records show that the veteran sustained a 
metal fragmentation wound to the left foot during an 
explosion aboard the USS Forrestal in July 1967.  The wounds 
were debrided and large metal fragments were removed aboard 
the ship.  No fractures were noted.  The veteran was 
transferred to the U.S. Naval Hospital, Subic Bay where his 
wounds were further dressed and then he was transferred to 
Portsmouth, Virginia Naval Hospital in August 1967.  The 
examination upon admission showed a healing 5 cm. laceration 
on the medial dorsum of the left foot over the 1st metatarsal 
with a superficial clean healing 1 cm. laceration of the 
proximal mid dorsal foot.  The left great toe elevation was 
limited to approximately 10 degrees and hypesthesia was 
present over the dorsum of the great toe, second, third, and 
fourth toes.  X-rays of the left foot were noted as normal.  
It was also noted that the foot wounds healed extremely slow 
and in August 1967 a secondary wire closure of the wound 
overlying the 1st metatarsal was performed.  The healing of 
the wounds progressed very slowly.  By October 1967, the 
veteran's wounds were healed and he had no further drainage.  
He had persistent foot pain and swelling upon ambulation but 
his was noted as gradually healing.  In a Medical Board 
Report dated July 1968, the examiner indicated that except 
for occasional light foot swelling, the wound was well 
healed.  

In a statement from W.R.S., M.D., dated June 1995, it was 
indicated that the veteran was seen for his left foot.  The 
examination showed hypesthesia over the superficial peroneal 
nerve on the dorsal aspect of the foot with good range of 
motion of the ankle and stance of strength of the foot.  X-
rays revealed no evidence of arthritis.  The impression was 
reflex sympathetic dystrophy of the foot with some residual 
superficial neuritis and hypesthesia with intermittent 
swelling.  The physician noted that the veteran had improved 
with anti-inflammatories and special shoe wear.

At his January 1996 VA examination, the veteran reported 
intermittent swelling of the left foot and ankle with pain 
radiating up the leg to the popliteal area at times.  He 
indicated that he was taking medication, but did not remember 
the name.  The veteran indicated that he was unable to 
dorsiflex his foot since the original injury in 1967 and now 
walks with a cane.  He indicated that he favored his left leg 
and foot. 

The examination showed that the veteran walked with a cane 
limping heavily on the left leg.  It was noted that the 
veteran was at least 50 pounds overweight, but his posture 
was within normal limits.  He could dorsiflex his left foot 
no more than 10 degrees.  He was unable to wiggle his toes 
independently.  There was minimal swelling at the time of the 
examination.  There was no secondary skin or vascular change.  
The examiner noted that the veteran had a little brace for 
his ankle but did not have a dropped foot brace which he 
probably needed.  X-rays revealed small calcaneal spurs, 
otherwise negative left foot.

At his January 1997 VA examination, the veteran reported 
worsening of his footdrop especially in times of fatigue.  He 
indicated that he used a brace and had some recurrent 
swelling of the foot which he said was aggravated by long 
riding and sitting.  

The examination showed that the veteran walked without a limp 
but used a cane to support his left foot and wore an ankle 
brace on the left foot for his foot drop.  Left foot 
examination revealed a hardly visible puncture wound scar 
over the left first metatarsal at the junction of the distal 
and medial 1/3 region, which was non-tender and well healed.  
There was left forefoot drop with an inability to move any of 
the left toes but otherwise there was no left foot 
abnormality observed.  Without his brace, he could ambulate 
by raising the left leg high to prevent stumbling because of 
his left forefoot drop.  There was no evidence of infection 
or drainage.  X-rays showed calcaneal spurs and no shrapnel 
was seen.  

At his November 1997 VA examination, the veteran reported 
some pain and weakness of the left foot, not particularly 
accentuated by walking or standing.  He indicated that he 
usually had flare-ups every August and used walking cane.  
The veteran indicated that his disability affected his 
activities of daily living somewhat.

The examination showed one-fourth shrapnel fragment wound of 
entrance, midfoot laterally and a one-inch surgical diameter 
scar that was depressed in the midfoot medially where he had 
had surgery and shrapnel was removed.  He had no movement of 
his toes and he had no dorsiflexion of his foot.  He had good 
inversion and plantar flexion.  There was no significant pain 
and there was no fatigue, weakness, or lack of endurance 
noted.  There was no tenderness, weakness, or instability.  
It was noted that the veteran walked with a cane and stood 
with a cane without difficulty.  There was no calluses, 
breakdown, or unusual shoe wear.  There was no akin and 
vascular changes noted.  The veteran could not raise on his 
toes and no deformities were noted.  He did not have flatfoot 
and there was no hallux valgus.  

At his November 1997 VA peripheral nerves examination, the 
diagnosis was post traumatic loss of extension of the left 
foot with irregular patchy loss of touch over the dorsum of 
that foot.

At his December 2000 VA examination it was noted that the 
veteran had lost 30 pounds.  The veteran reported that he 
walked regularly at the Y 3 times a week and had worked for 
Southern Bell regularly until 1996, and part-time since then.  
He indicated that the got relief from using a whirlpool.  He 
reported occasional new pain in the ball of the foot, which 
began, with his first steps in the morning.  He indicated 
that he used a cane to keep his balance.  

The examination showed that the veteran could not stand well 
on the toes of his left foot, but he could balance on the 
heels bilaterally.  Tandem walk was slow.  He was able to jog 
slowly, but the left foot was incoordinated.  The left 
anterior tibial showed a flicker of normal strength -10 
percent of normal.  The hamstrings were good bilaterally.  
The gastricus were normal bilaterally.  The left perioneal 
was 10 percent of normal, and the left toes were immobile.  
The left calf may have been slightly atrophic.  The arch in 
the left foot was preserved.  The ranges of motion at the 
left ankle were limited to dorsiflexion of 10 to 20 percent 
of normal range.  Reflexes were active and symmetric at the 
biceps, triceps, brachioradialis, and knees, but the left 
ankle reflex was absent and the right was normal.  Babinski 
signs were absent.  Superficial sensation and vibration were 
normal in four extremities.  Traced figures were interpreted 
poorly in the left foot.  Joint sense was absent in the left 
foot.  The diagnosis was shell fragment trauma to the left 
ankle and metatarsals 33 years ago with 90 percent loss of 
strength of the anterior tibial and peroneal muscles and 100 
percent loss of flexion and extension of the toes, lost ankle 
reflex, and spotty (50 percent) loss of sensation over the 
dorsum of the left foot.

In an addendum to the December 2000 VA examination, the 
examiner indicated that the veteran's balance and propulsion 
were not impaired to such an extent that the veteran would be 
equally well served by the use of a prosthesis.  The examiner 
also indicated that there was not complete paralysis of the 
internal popliteal (tibial) nerve.

Criteria

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of a shell fragment 
wound to the left foot is currently rated as 30 percent 
disabling under Diagnostic Code 8523 for impairment of the 
anterior tibial nerve.  It is noted that the veteran was 
originally rated under Diagnostic Code 5310 for damage to 
Muscle Group X, pertaining to the evaluation of muscle 
injuries to the forefoot and toes.  However, under this 
diagnostic code a 30 percent disability evaluation is the 
maximum under severe muscle injury.  In addition, the 
veteran's 30 percent evaluation is the maximum under the 
current diagnostic code, which is assigned for complete 
paralysis, with loss of dorsal flexion of the foot, of the 
anterior tibial nerve.  However, the veteran's disability 
could be evaluated under Diagnostic Code 8524 for paralysis 
of the internal popliteal nerve (tibial).  Under that 
diagnostic code a 40 percent rating is assigned for complete 
paralysis with plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8524.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful objective demonstration, a 10 percent evaluation 
is provided under Diagnostic Code 7804.  For other scars, the 
basis of evaluation is limitation of function of the part 
affected by the scar in accordance with Diagnostic Code 7805.  
38 C.F.R. § 4.118.

Analysis

The veteran does not meet the criteria for a 40 percent 
disability rating under Diagnostic Code 8524.  In the 
addendum to the December 2000 VA examination, the examiner 
indicated that there was not complete paralysis of the 
internal popliteal (tibial) nerve.  He also indicated that 
the veteran's balance and propulsion were not impaired to 
such an extent that the veteran would be equally well served 
by the use of a prosthesis.  The December 2000 VA examination 
further showed that the veteran could not stand well on the 
toes of his left foot, but he could balance on the heels 
bilaterally.  Tandem walk was slow.  He was able to jog 
slowly, but the left foot was incoordinated.  The left 
anterior tibial showed a flicker of normal strength -10 
percent of normal.  The hamstrings were good bilaterally.  
The gastricus were normal bilaterally.  The left perioneal 
was 10 percent of normal, and the left toes were immobile.  
The left calf may have been slightly atrophic.  The arch in 
the left foot was preserved.  The ranges of motion at the 
left ankle were limited to dorsiflexion of 10 to 20 percent 
of normal range.  Reflexes were active and symmetric at the 
biceps, triceps, brachioradialis, and knees, but the left 
ankle reflex was absent and the right was normal.

A review of the medical records on file shows that the 
veteran does not have complete paralysis of the internal 
popliteal nerve with plantar flexion lost, frank adduction of 
foot impossible, flexion and separation of toes abolished; no 
muscle in sole can move, which would warrant a 40 percent 
evaluation under Diagnostic Code 8524.  

The veteran's residuals of a shell fragment wound to the left 
foot does not cause additional functional impairment due to 
pain on use so as to warrant the assignment of a higher 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.40 and 4.45.  As noted above, there is no objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, fatigue, or any other symptom to 
a degree that would support a rating in excess of 30 percent 
under the applicable rating criteria.  See 38 C.F.R. § 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.

In Esteban, 6 Vet. App. at 259, the United States Court of 
Appeals for Veterans Claims (Court) held that consideration 
must be given to whether scarring due to missile or fragment 
injury must be evaluated in order to determine whether a 
rating separate from that warranted for underlying muscle 
damage is warranted.  The rating schedule indicates in 
Diagnostic Codes 7803 and 7804 that a scar can be rated 10 
percent (maximum rating allowed) disabling if it is 
superficial, poorly nourished, with repeated ulceration, or 
if it is superficial, tender and painful on objective 
demonstration.  The examination reports do not include 
findings to support a separate compensable rating for scars 
on the left foot.  The January 1997 VA examination shows that 
there was a hardly visible puncture wound scar over the left 
first metatarsal at the junction of the distal and medial 1/3 
region which was non-tender and well healed with no objective 
demonstration of painfulness, fixation to the soft tissues, 
ulceration, or breakdown of the scars.  The medical evidence 
reveals no symptoms at the site of the scars.  After 
consideration of the evidence, the criteria for a compensable 
evaluation under Diagnostic Codes 7803, 7804, and 7805 are 
not met.  Specifically, there are no symptoms attributable to 
the scars of the left foot.

For the above stated reasons, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for residuals of a shell fragment wound to the 
left foot.  Thus, the benefit of the doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Low back strain

Background

A VA x-ray report dated January 1996 revealed no fracture or 
subluxation or disc space narrowing.  The impression was 
negative lumbar spine.  

At his January 1997 VA examination, the veteran reported low 
back pain which radiated to the left leg with flare ups once 
a month lasting 3 days for which he took Naproxen for relief.  
He could not identify specific aggravating factors but stated 
that the pain suddenly became worse on bending or twisting on 
some occasions.

The examination showed the veteran to be obese with LS spine 
revealing location of pain at L4 where slight subjective 
tenderness was present but here was no paraspinal muscle 
spasm, no evidence of pain on motion, positive straight leg 
raising or limitation of motion.  The veteran claimed 
decreased pinprick sensation over the left lateral thigh 
region but deep tendon reflexes were bilaterally equal.  
There were no postural abnormalities, no fixed deformities, 
and normal musculature of the back.  Range of motion was 
noted as normal with no objective evidence of pain on motion.  
X-ray report showed unremarkable lumbar spine, no change 
since the January 1996 report.

At his December 2000 VA examination, the veteran reported low 
back pain not directly over the vertebral column but adjacent 
to it.  He indicated that the pain felt like he had some 
degree stiffness and some degree of ache.  He further 
described the pain as a deep sore, perhaps like a bruise, not 
ordinarily sharp.  It was noted that the veteran did not 
complain of any weakness, excess fatigue, or lack of 
endurance.  He noticed his back loosened up some in a day 
after work and his back bothered him if he rode 45 minutes or 
so in a car or after prolonged sitting.  He indicated that 
his back often felt better walking and has taken Naprosyn on 
occasion and more when his back was hurting more.  It was 
noted that the veteran described some episodes of worsening, 
which could be called a flare, occurring sometimes a week or 
two apart, sometimes a month or two apart.  The veteran 
described having a day when he would have a more severe deep 
pain to stop him in his tracks.  He indicated that it would 
be sharp like a jolt in his low back and would feel tender 
enough to feel a sore place.  He reported that when this 
would occur he would have to lie down on the floor to rest 
and might do that 2 or 3 times in one day.  He believed that 
a whirlpool helps his back but heat did not.  He also 
described a numb feeling in his left lower extremity thigh to 
the foot.  

The examination showed the veteran's posture to be good and 
lifted himself easily onto the examining table.  He had no 
curvature and he had no tenderness over the vertebral column 
or the paravertebral muscles.  Somewhat tense lower para-
lumbar muscle above the buttocks was noted.  Range of motion 
showed extension backward to 20 degrees, forward flexion to 
70 degrees (the veteran indicated that his back was stiff 
after 50 degrees), left lateral bending 30 degrees for 
flexion, right lateral bending or flexion to 30 degrees.  The 
examiner noted that this seemed to be comfortable.  He had 
rotation lumbar left 25 degrees, to right 35 degrees.  The 
veteran had no discomfort on motion.  He had retained reflex 
to knee and the veteran's reflexes were present also to the 
ankles.  On palpation over the veteran's left lower 
extremity, the veteran had feelings to touch and palpation 
throughout on the thigh and on down to the top of the foot, 
though he indicated the sensations on the top of this foot 
felt different than normal.  The examiner noted that the 
examination showed no visible pain.  There was no muscle 
atrophy.  There was no objective evidence to demonstrate 
disuse or any functional impairment due to pain.  This 
conclusion was easily reached, explained the examiner, 
because of veteran's events, no complaint, and had near 
normal motion of the back.  There was no weakness noted and 
no incoordination.  The examiner noted that the examination 
was not extensive enough to produce fatigue, however fatigue 
and tiredness of the back was not a complaint at any time 
from the veteran on his outside activities.  X-rays showed 
mild osteopenic spurring of L3 through L5.  There was mild 
joint space narrowing of the L1-2 interspace.  The remaining 
interspaces were unremarkable.  No acute bony process was 
identified.  

At his December 2000 VA peripheral nerves examination, the 
veteran reported losing 30 pounds and walked regularly at the 
Y 3 times a week.  The examination showed reflexes were 
active and symmetric at the biceps, triceps, brachioradialis, 
and knees, but the left ankle reflex was absent and the right 
was normal.  Babinski signs were absent.  Superficial 
sensation and vibration were normal in four extremities.  
Traced figures were interpreted poorly in the left foot.  
Joint sense was absent in the left foot.  The diagnosis was 
history of low backache.  Neurologically negative today with 
the exception of the deficits described in the left lower 
extremity.  

Criteria

The service connected low back strain is an original claim 
placed in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

The veteran's low back strain has been evaluated by the RO 
under Diagnostic Code 5295, lumbosacral strain.  Under that 
diagnostic code a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is provided for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine and a 40 percent rating is 
assigned for severe limitation of motion of the lumbar spine.

Under Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, a rating of 10 percent is assigned where there is 
evidence of mild intervertebral disc syndrome.  A rating of 
20 percent is assigned where there is evidence of 
intervertebral disc syndrome with moderate attacks, a rating 
of 40 percent is assigned where there is evidence of 
intervertebral disc syndrome with severe recurring attacks 
with intermittent relief.  A rating of 60 percent, the 
highest rating for intervertebral disc syndrome, requires, a 
pronounced intervertebral disc disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Analysis

A review of the medical evidence of record reflects that the 
veteran's service-connected low back strain is manifested by 
intermittent flare-ups on use.  At his December 2000 VA 
examination, the veteran reported low back pain not directly 
over the vertebral column but adjacent to it.  He indicated 
that the pain felt like he had some degree stiffness and some 
degree of ache.  He further described the pain as a deep 
sore, perhaps like a bruise, not ordinarily sharp.  It was 
noted that the veteran did not complain of any weakness, 
excess fatigue, or lack of endurance.  He noticed his back 
loosened up some in a day after work and his back bothered 
him if he rode 45 minutes or so in a car or after prolonged 
sitting.  He indicated that his back often felt better 
walking and has taken Naprosyn on occasion and more when his 
back was hurting more.  It was noted that the veteran 
described some episodes of worsening, which could be called a 
flare, occurring sometimes a week or two apart, sometimes a 
month or two apart.  The veteran described having a day when 
he would have a more severe deep pain to stop him in his 
tracks.  He indicated that it would be sharp like a jolt in 
his low back and would feel tender enough to feel a sore 
place.  He reported that when this would occur he would have 
to lie down on the floor to rest and might do that 2 or 3 
times in one day.  He believed that a whirlpool helps his 
back but heat did not.  The examiner noted no demonstrable 
weakness, incoordination, or fatigue.  X-rays showed mild 
osteopenic spurring of L3 through L5.  There was mild joint 
space narrowing of the L1-2 interspace.  The remaining 
interspaces were unremarkable.  No acute bony process was 
identified.  

Upon careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, it is 
concluded that this evidence more nearly approximates to a 10 
percent evaluation under Diagnostic Code 5295 taking into 
consideration the findings with regard to range of motion, 
and increased symptoms on flare-ups.  However, there is no 
clinical evidence of muscle spasm or muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position to warrant a higher evaluation under 
Diagnostic Code 5295.  The January 1997 VA examination showed 
no paraspinal muscle spasm, no evidence of pain on motion, 
positive straight leg raising and no limitation of motion.

Consideration must now be given as to whether a higher rating 
may be assignable with application of the criteria under 
other pertinent diagnostic codes of the rating schedule.

As to a higher rating under Diagnostic Code 5293 for disc 
disease, it is apparent from the record that service 
connection was granted for lumbar strain (Diagnostic Code 
5295) and not disc disease.  However, even considering this 
code, there is clearly no medical evidence to show more than 
mild intervertebral disc syndrome.  (A 10 percent rating 
contemplates mild intervertebral disc syndrome).  The 
December 2000 VA peripheral nerves examination was negative 
with the exception of the deficits described in the left 
lower extremity relating to the veteran's service connected 
left foot disability.  The medical records do not show 
moderate intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

A higher evaluation is also not warranted under Diagnostic 
Code 5292.  There is no medical evidence of moderate 
limitation of motion of the lumbar spine to warrant a 20 
percent evaluation.  The December 2000 VA examination showed 
range of motion of the lumbar spine to be extension backward 
to 20 degrees, forward flexion to 70 degrees (the veteran 
indicated that his back was stiff after 50 degrees), left 
lateral bending 30 degrees for flexion, right lateral bending 
or flexion to 30 degrees.  The examiner noted that this 
seemed to be comfortable.  He had rotation lumbar left to 25 
degrees, to right 35 degrees.  The veteran had no discomfort 
on motion.  Other factors listed in 38 C.F.R. § 4.45, such as 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, swelling, deformity, or atrophy 
of disuse such that would warrant a rating in excess of that 
currently assigned have not been demonstrated.  The December 
2000 VA examination showed no visible pain, no muscle 
atrophy, and no objective evidence to demonstrate disuse or 
any functional impairment due to pain.  This conclusion was 
easily reached, explained the examiner, because of veteran's 
events, no complaint, and he had near normal motion of the 
back.  There was no weakness noted and no incoordination.  
The examiner noted that the examination was not extensive 
enough to produce fatigue, however fatigue and tiredness of 
the back was not a complaint at any time from the veteran on 
his outside activities

While the evidence pertinent to the period covered by the 
appeal does show some fluctuation between the criteria for a 
0 percent rating and a 10 percent rating, it does appear that 
certain significant symptoms which are contemplated by a 10 
percent rating have continued throughout the period.  
Accordingly, a 10 percent rating is warranted.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to the left foot is 
denied.

A 10 percent initial rating for low back strain is granted, 
subject to law and regulations governing the payment of 
monetary benefits. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

